internal_revenue_service number release date index numbers department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-144749-02 date date legend distributing controlled subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary sub sub sub sub business a agency state x b dear this letter responds to your letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated november november november november and date the information submitted for consideration is summarized below distributing is a closely held state x corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is indirectly engaged in business x through subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary and subsidiary collectively the active subsidiaries each of which is controlled by distributing subsidiary owns all the stock of sub subsidiary owns all the stock of sub subsidiary owns all the stock of sub and subsidiary owns all the stock of sub sub sub sub and sub collectively are referred to as the investment subsidiaries distributing has two classes of common_stock outstanding -- the class a shares which are voting shares for federal_income_tax purposes and the class b shares which are non-voting shares for federal_income_tax purposes at the time of the proposed distribution approximately b percent of distributing’s class a shares will be subject_to a shareholders agreement the distributing shareholders agreement upon termination of employment a party to the distributing shareholders agreement is required to sell all of his or her distributing class a shares to i his or her successor-in-function ii distributing or iii the remaining class a shareholders that are subject_to the distributing shareholders agreement all the parties to the distributing shareholders agreement will execute an agreement with respect to dispositions of the controlled class a shares described below that is the same as the distributing shareholders agreement in all material respects the controlled shareholders agreement financial information has been submitted indicating that each of the active subsidiaries has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years financial information including detailed growth projections has been submitted indicating that the proposed distribution will enable distributing to achieve significant cost savings by relieving distributing of an agency requirement that would be imposed absent the distribution therefore the following transaction has been proposed i distributing will contribute its controlling interests in subsidiary subsidiary and subsidiary to a newly formed corporation controlled solely in exchange for class a shares and class b shares of controlled the contribution the class a shares and class b shares of controlled will have rights identical to the rights of distributing’s class a shares and class b shares respectively and will equal the number of class a shares and class b shares of distributing respectively that are outstanding immediately before the distribution ii immediately following the contribution distributing will distribute all the stock of controlled pro_rata with respect to both the class a shares and the class b shares to its shareholders the distribution distributing and controlled generally will agree to indemnify each other for certain liabilities that include i any indebtedness incurred under a tax_sharing_agreement ii any indebtedness incurred under a tax_matters_agreement and iii any indebtedness that may arise in connection with transactions between distributing and controlled following the distribution the following representations have been made with respect to the proposed transaction a indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of stock and securities of controlled corporations specifically subsidiary subsidiary subsidiary and subsidiary that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code the code immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of stock and securities of controlled corporations specifically subsidiary subsidiary and subsidiary that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d e the fair_market_value of each of the active subsidiaries’ active businesses presently constitutes and will constitute at least five percent of the total fair_market_value of all of such corporation’s gross assets for purposes of this representation stock owned by any of the active subsidiaries in investment subsidiaries is treated as an inactive asset f the five years of financial information submitted on behalf of each of the active subsidiaries is representative of each corporation's present operations and with regard to each such corporation there has been no substantial operational changes since the date of the last financial statements submitted g following the distribution distributing and controlled will each continue the active_conduct of business x indirectly through the active subsidiaries independently and with its separate employees h the distribution is to be carried out for the following corporate business_purpose cost savings the distribution is motivated in whole or substantial part by this corporate business_purpose i there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distribution also any shareholder that is required to dispose_of all of its class a shares of distributing pursuant to the distributing shareholders agreement will be required to simultaneously dispose_of all of its class a shares of controlled pursuant to the controlled shareholders agreement similarly any shareholder that is required to dispose_of all of its class a shares of controlled pursuant to the controlled shareholders agreement will be required to simultaneously dispose_of all of its class a shares of distributing pursuant to the distributing shareholders agreement j there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business l except for any potential liabilities assumed in connection with the tax_sharing_agreement or the tax_matters_agreement controlled will not assume any liabilities or take any assets subject_to liabilities in the contribution m distributing has neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the distribution n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than i any indebtedness incurred under a tax_sharing_agreement ii any indebtedness incurred under a tax_matters_agreement and iii any indebtedness that may arise in connection with transactions between distributing and controlled following the distribution o transaction no indebtedness has been or will be cancelled in connection with the p immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing's excess_loss_account if any with respect to the stock of controlled subsidiary subsidiary and subsidiary will be included in income immediately before the distribution q payments made in connection with all continuing transactions if any between distributing controlled and their affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r no two parties to the transaction are investment companies as defined in sec_368 and iv s the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the facts submitted and the representations made above it is held as follows the contribution and the distribution will collectively qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and any assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock and any assumption_of_liabilities sec_1032 controlled's basis in each asset received from distributing will be equal to the basis of such asset in the hands of distributing immediately prior to the transfer of assets to controlled sec_362 controlled's holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss upon the distribution of controlled to the distributing shareholders sec_361 and sec_355 distributing shareholders will recognize no gain_or_loss and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by each distributing shareholder will equal the aggregate basis of such shareholder's distributing stock immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing's shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 a and e payments made by distributing to controlled or its subsidiaries or by controlled or its subsidiaries to distributing under the tax_sharing_agreement and tax_matters_agreement i that have arisen or will arise for a taxable_period beginning on or before and ending after the distribution and ii that will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution no opinion is expressed about the tax treatment of the transaction under other provisions of the code and income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy is being sent to your representatives sincerely by michael j wilder senior technician reviewer branch associate chief_counsel corporate
